ae gt ae Doe wee ae oe muita
tbe oh : Vee hot ee MLE oy

eS Me tite

? % AED
CUMS

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MRE ot eter nite tn ei cee

  

wre nr rr er re ----- -------- xX OR
RORY POOLE, m
i i
tt yt
Movant, if i
CART Mag Tey Dok OO eel aad etetatengetal?
-against- 19-cv-9774 (LAK)
(15-cr-0525 (LAK))
UNITED STATES OF AMERICA,
Respondent.
ee x
ORDER

LEWIS A. KAPLAN, District Judge.

On July 26, 2016, movant pled guiity to conspiracy to commit robbery in violation of 18 U.S.C.
§ 1951{a) and to possessing and brandishing a firearm in connection with a narcotics conspiracy in violation of
18 ULS.C. § 924(c)CL)(A)G. Movant was sentenced on February 8, 2017 to a term of imprisonment of 63
months on the robbery conspiracy count and the mandatory minimum sentence of 84 months on the firearm
count, the terms to run consecutively. The Second Circuit affirmed his conviction and sentence. [15-cr-0525
DI 76].

On September 9, 2019, movant moved, pursuant to 28 U.S.C. § 2255, to vacate his firearm
conviction in light of United States v. Davis, 139 8, Ct. 2319 (2019). [19-cv-9774 DI 1]. Movant moved also
to stay the Court’s judgment pending Shular v. United States [19-cv-9774 DI [0], which the Supreme Court
decided on February 26, 2020. No. 18-6662, 2020 WL 908904 (U.S. Feb. 26, 2020).

Davis and Shular have no bearing on movant’s conviction. Movant’s possession and
brandishing of a firearm was related to a narcotics conspiracy. Davis invalidated 18 U.S.C. § 924(c) convictions
predicated on offenses deemed “crimes of violence” under § 924(c)(3)(B), but left untouched convictions, such
as the one at issue here, predicated on drug trafficking crimes. Shular involved § 924(e)(2)(A)Gi)’s definition
of a “serious drug offense,” a provision that is irrelevant to movant’s conviction.

The movant’s motion [19-cv-9774 DI 1] pursuant to 28 U.S.C, § 2255 is denied. A certificate
of appealability is denied, and the Court certifies that any appeal herefrom would not be taken in good faith
within the meaning of 28 U.S.C. § 1915(a)G).

SO ORDERED.

Dated: March 10, 2020

Lewis fy Seplan ~
United States District Ifdge

 
